Citation Nr: 0704252	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from May 1966 to May 
1968.  His military records show that he served in the 
Republic of Vietnam with the United States Army, and that his 
decorations include the Combat Infantryman Badge, the Purple 
Heart Medal for wounds received in combat against enemy 
forces, and the Bronze Star Medal.  The appellant is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  During the course of the 
appeal, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") issued a decision in May 
2006 that vacated a September 2003 Board decision addressing 
the issue on appeal and remanded the case to the Board to 
rectify procedural defects regarding the notice requirement 
of the Veterans Claims Assistance of Act of 2000 (VCAA).  The 
corrective actions were undertaken via correspondence to the 
appellant dated in December 2006.  The appellant responded in 
December 2006 and the case is now ready for appellate 
adjudication.

 
FINDINGS OF FACT

1.  The veteran died in August 2000.  An autopsy report 
listed a pulmonary embolus as his primary cause of death, 
with carcinoma of his right colon identified as a significant 
contributory cause of death.

2.  At the time of his death, the veteran's only established 
service-connected disability was a scar of the back, residual 
of a shell fragment wound, which was rated noncompensably 
disabling.

3.  The veteran died over three decades after his separation 
from active duty as a result of a pulmonary embolus and colon 
cancer.  The pulmonary embolus and the colon cancer began 
many years after service, were not the result of service or 
any incident of service, were not secondary to any service-
connected disability, and were not the result of Agent Orange 
exposure during service in the Republic of Vietnam.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the appellant's claim 
for service connection for the veteran's cause of death was 
received in September 2000.  In correspondence dated in 
January 2002, she was apprised of the provisions of the VCAA.  
Pursuant to the May 2006 remand of the Court, she was given 
further notification of the provisions of the VCAA as it 
pertained to her cause of death claim in correspondence dated 
in December 2006.  In response, she submitted a signed 
statement dated in December 2006, in which she affirmed that 
she had no additional evidence or argument to submit in 
support of her claim and instructed the Board to immediately 
proceed with the adjudication of her appeal.

The Board concludes that the appellant has been made aware of 
the information and evidence necessary to substantiate her 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  The veteran's service medical 
records, the report of his June 1972 VA medical examination, 
his VA treatment reports dated in 2000, and his private 
treatment reports for the year 1969 and the period from 1987 
- 2000 have been obtained and associated with the evidence.  
Copies of the late veteran's official autopsy report and 
death certificate dated in August 2000 have also been 
associated with the claims file.  As previously noted, the 
appellant has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Factual background and analysis

The veteran's official death certificate and autopsy report 
shows that he died in August 2000.  His primary cause of 
death was a pulmonary embolus, with carcinoma of his right 
colon listed as a significant condition that contributed to 
his death.  At the time of his death, his only service-
connected disability was a scar of the back of the lower 
chest that was a residual of a shell fragment wound.  This 
scar was rated as noncompensably disabling.

The veteran's service medical records do not show onset of 
chronic cardiovascular disease, respiratory disease, a 
chronic gastrointestinal disorder, or cancer of any sort.  
The report of his service separation medical examination in 
March 1968 shows clinically normal findings with respect to 
his respiratory, digestive and cardiovascular systems, with 
normal blood pressure readings and chest X-ray films.

The report of a June 1972 VA medical examination shows that 
the veteran's digestive, respiratory (pulmonary), and 
cardiovascular systems were clinically normal.

Private medical records dated from 1991 to 1997 show that the 
veteran received treatment for various health problems 
including cardiovascular disease and high cholesterol.  A 
January 1997 treatment note reflects that the veteran 
complained of occasional abdominal pain relieved by a bowel 
movement.  However, he denied having bloody stools and the 
records do not show treatment for cancer or a colonic 
disorder of any kind.

Post-service private and VA medical records contain no 
mention of a chronic disease of the veteran's lower 
gastrointestinal tract until 2000.  A July 2000 statement 
from the veteran's private physician, Dr. B.H., shows that 
the veteran presented with complaints of rectal bleeding that 
began during the previous day and a history of hemorrhoids.  
Subsequent testing in July 2000 indicated probable carcinoma 
in the ascending colon and colonic diverticulosis.  
Colonoscopy in early August 2000 revealed pan-diverticular 
disease and the presence of a large mass in the veteran's 
mid-ascending colon that was biopsied and found to represent 
moderately differentiated adenocarcinoma.  Surgery for 
resection of the cancerous portion of the veteran's colon was 
scheduled for August 2000.  According to office records from 
B.H., M.D., dated days after the veteran died, his death was 
caused by a blood clot following the colonoscopy with biopsy.  
A pathology report identified moderately differentiated 
carcinoma of the colon.  The preliminary autopsy protocol 
listed the cause of death as a pulmonary embolus.

The appellant filed a claim for VA compensation for the 
veteran's cause of death in September 2000.  In a January 
2002 statement, the appellant reported that the late veteran 
had been treated for complaints of stomach pains, headaches, 
and high blood pressure in 2000.  In a May 2002 written 
statement, she presented her primary contention that she was 
personally convinced that the veteran's death was the result 
of his military service.

To establish service connection for the veteran's cause of 
death, the objective medical evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of his death.  For a service-
connected disability to be the principal (primary) cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Service incurrence will be presumed for certain 
chronic diseases, including malignant tumors, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Gastrointestinal tract tumors (including stomach, colon, 
rectal, and pancreatic cancers).  Federal Register: May 20, 
2003 (Volume 68, Number 97, Page 27630-27641).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was a scar located 
on the back of his lower chest that was a residual of a shell 
fragment wound.  The scar itself was rated noncompensably 
disabling throughout the entire time that service connection 
was in effect for it.  The evidence does not show, nor does 
the appellant allege, that the shell fragment wound scar 
caused or contributed to the veteran's death.  Therefore, 
there is no basis to establish service connection for his 
cause of death as secondary to a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records are negative for a 
vascular condition, a colon condition or cancer.  Post-
service medical records, including his death certificate, 
indicate that his colon cancer was first diagnosed in early 
August 2000, and that the veteran died of a pulmonary embolus 
in early August 2000.  The veteran's service medical records 
and post-service treatment records do not reflect that a 
disease of his pulmonary and vascular system that led to his 
fatal pulmonary embolus had its onset in active duty.

The appellant's essential contention is that the veteran 
developed colon cancer as a result of his military service, 
and that it was etiologically related in some manner to his 
service in the Republic of Vietnam.  However, the objective 
medical evidence does not definitively establish a diagnosis 
of colon cancer until August 2000, over three decades after 
his period of active duty and long after the one-year period 
for presumptive service connection for cancer.

In the case of a veteran who served in the Republic of 
Vietnam, service connection based on exposure to herbicide 
agents (e.g., Agent Orange) in Vietnam will be presumed for 
certain specified diseases which are manifest after service.  
38 U.S.C.A. § 1116 (West Supp. 2005); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2006).  Colon cancer is not among the 
diseases currently listed in the law as being presumptively 
associated with herbicide exposure.  As previously stated, 
the Secretary of Veterans Affairs has made a specific 
determination that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for gastrointestinal 
tract tumors, including stomach, colon, rectal, and 
pancreatic cancers.  See Federal Register: May 20, 2003 
(Volume 68, Number 97, Page 27630-27641).  Service connection 
based on herbicide exposure may still be established with 
proof of actual direct causation, although such carries a 
very difficult burden of proof.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, no medical evidence 
has been submitted in support of the contention that the 
veteran's colon cancer was the result of Agent Orange 
exposure in service.

No objective medical evidence has been submitted by the 
appellant that demonstrates that the veteran's fatal 
pulmonary embolus or carcinoma of his right colon, as noted 
on his official death certificate, or any of the other severe 
physical ailments that existed at the time of his death 
(assuming that they were underlying or contributory causes of 
death), are linked to his period of active military service.

The objective evidence demonstrates that the veteran's colon 
cancer began many years after his period of active duty, and 
that it was not due to any incident of service, including 
Agent Orange exposure during service in the Republic of 
Vietnam.  The Board thus concludes that a service-connected 
disability did not cause or contribute to the veteran's death 
in August 2000.  The appellant's appeal is therefore denied.  
Because the evidence in this case is not approximately 
balanced, with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. 

To the extent that the appellant asserts that there exists a 
nexus between the veteran's death and his period of military 
service based on her personal knowledge of medicine and the 
late veteran's medical history, because there are no 
indications in the record that she has received formal 
medical training, she thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
Her statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


